Citation Nr: 1243513	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis.  

2.  Entitlement to service connection for peptic ulcer disease.  

3.  Entitlement to service connection for residuals of pancreatic cancer.  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to service connection for carpal tunnel syndrome in the right upper extremity.  

6.  Entitlement to service connection for carpal tunnel syndrome in the left upper extremity.  

7.  Entitlement to service connection for erectile dysfunction (ED).  

8.  Entitlement to service connection for a bilateral hip disability.  

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.  

11.  Entitlement to a disability rating in excess of 30 percent for lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5, prior to January 12, 2005.  

12.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5 

13.  Entitlement to a disability rating in excess of 30 percent for a cervical strain.  

14.  Entitlement to an effective date earlier than May 3, 2004 for a 30 percent rating for a cervical strain.  

15.  Entitlement to a disability rating in excess of 10 percent for sciatic radiculopathy of the right leg.  

16.  Entitlement to a disability rating in excess of 10 percent for a right trapezius strain.  

17.  Entitlement to a disability rating in excess of 10 percent for disfiguring scars.  

18.  Entitlement to a disability rating in excess of 10 percent for a tear of the horn of the right medial meniscus.  

19.  Entitlement to a compensable disability rating for bilateral pes planus with hallux valgus.  

20.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and subsequent decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The Veteran now resides in the jurisdiction of the Jackson, Mississippi VARO.  

In December 2009, the Veteran specifically withdrew, in writing, appeals for an effective date prior to July 15, 2004 for a 50 percent rating for sinusitis and for entitlement to an effective date earlier than July 1, 2008 to add his daughter to his VA compensation award as a dependent school child.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for carpal tunnel syndrome in the right and left upper extremities, as well as the claim for special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Chronic prostatitis was not present during the Veteran's active service or the result of disease or injury incurred or aggravated during his active service.  

2.  Peptic ulcer disease was not present during the Veteran's active service, manifested during the first year following his release from active service, or the result of disease or injury incurred or aggravated during his active service.  

3.  Pancreatic cancer or its residuals were not present during the Veteran's active service, or manifested during the first year following his release from active service, and are not the result an injury incurred or aggravated during his active service.  

4.  Fibromyalgia was not present during the Veteran's active service or the result of a result of disease or injury incurred or aggravated during his active service.  

5.  Erectile dysfunction was not present during the Veteran's active service or the result of a result of disease or injury incurred or aggravated during his active service.  

6.  A bilateral hip disability, including arthritis of the right hip, was not present during the Veteran's active service, manifested during the first year following his release from active service, or a result of disease or injury incurred or aggravated during his active service.  

7.  The Veteran is currently receiving a 100 percent disability evaluation for depression associated with events in service from February 9, 2004.   

8.  The award of service connection for PTSD would not provide the Veteran additional compensation.

9.  In February 2005, the RO denied the veteran's claim for service connection for a generalized arthritis.  He was notified and did not perfect a timely appeal.  

10.  Since the February 2005 denial, the Veteran has restated his claim.  All evidence received since February 2005 is cumulative and repetitive.  

11.  The claim for an increased rating for the back was received in July 2004, with a claim for service connection for degenerative joint disease of the lumbar spine and bilateral radiculopathy.  

12.  Review of the VA clinical records does not reveal any significant treatment for the Veteran's back within one year prior to his July 2004 claim until February 23, 2004, in which a worsening of the back problem was noted in the VA treatment records, with limitations of motion and pain in the back. 

13.  The service-connected lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5 results in a limitation of motion that does not approximate and is not analogous to unfavorable ankylosis.  There were no incapacitating episodes.   

14.  The limitation of cervical spine motion does not approximate and is not analogous to unfavorable ankylosis of the entire cervical spine.  

15.  Prior to May 3, 2004, forward flexion of the cervical spine was not limited to 15 degrees or less.  

16.  The service-connected sciatic radiculopathy of the right leg is no more than mild.  

17.  The service-connected right trapezius strain is manifested by a limitation of arm motion to 85 degrees on forward flexion and side wards abduction.  

18.  There is no service-connected scar 5 or more inches (13 or more cm.) in length or at least one-quarter inch (0.6 cm.) wide at widest part.  None of the service-connected scars are elevated or depressed or adherent to underlying tissue.  Scar #2 is hyperpigmented but measures 3 by 2 centimeters or 6 square centimeters and even with scar #4, the hyperpigmented area does not exceed six square inches (39 sq. cm.).  Scar #2 has an irregular texture, but it is not an area exceeding six square inches (39 sq. cm.).  There is no evidence of underlying soft tissue missing.  The skin is not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

19.  The service-connected tear of the horn of the right medial meniscus is manifested by complaints of pain and crepitus on motion.  It does not result in ankylosis, recurrent subluxation or instability, cartilage dislocation, limitation of flexion to more than 45 degrees, limitation of extension, or nonunion or malunion of the tibia or fibula.  

20.  The service-connected bilateral pes planus with hallux valgus is no more than mild.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic prostatitis have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for service connection for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for residuals of pancreatic cancer have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

4.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

6.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).  

7.  Service connection for PTSD is dismissed.  38 C.F.R. § 4.14 (2012).  

8.  The February 2005 RO decision denying service connection for a generalized arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

9.  Evidence received since the RO's 2005 decision is not new and material and the veteran's claim of entitlement to service connection for a generalized arthritic disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

10.  The criteria for a rating of 40 percent, but no greater, is awarded from February 23, 2004, for the service-connected lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5237 (2012).  

11.  The criteria for a rating in excess of 40 percent for the service-connected lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5237 (2012).  

12.  The criteria for a rating in excess of 30 percent for a cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5237 (2012).  

13.  The criteria for an effective date earlier than May 3, 2004, for the 30 percent rating for the service-connected cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o), 4.7, 4.20, 4.71a, Diagnostic Code 5237 (2012).  

14.  The criteria for a disability rating in excess of 10 percent for sciatic radiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2012).  

15.  The criteria for a rating of 20 percent and no more for a right trapezius strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2012).  

16.  The criteria for a disability rating in excess of 10 percent for disfiguring scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2012).  

17.  The criteria for a disability rating in excess of 10 percent for a tear of the horn of the right medial meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2012).  

18.  The criteria for a compensable disability rating for bilateral pes planus with hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5276, 5280 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.  In particular, the file contains extensive VA clinical records.  In as much as these do not generally provide information relating disabilities to service or sufficient information to rate the extent of the disability, they need not be discussed in detail.  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R.  § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Chronic Prostatitis and Erectile Dysfunction

The Veteran is claiming service connection for chronic prostatitis and erectile dysfunction.  He contends that the disabilities are the result of sexually transmitted diseases in service.  

The service treatment records show that, in November 1987, the Veteran complained of intense dysuria and a grey-whit penile discharge.  Examination disclosed a distended bladder and a yellow-white discharge.  Laboratory studies were positive.  The assessment was gonococcal urethritis.  Treatment was initiated.  

In December 1987, the Veteran requested a urethral discharge check, reporting sexual contact a day earlier.  He stated he had no urethral discharge symptoms.  A urinalysis was done and it was the assessment that he was clear.  

In February 1988, the Veteran complained of a penile discharge.  Testing was positive for a gonococcal infection.  Treatment was begun.  

The report of the June 1988 re-enlistment examination shows the Veteran's genitourinary system was normal.  

In September 1988, the Veteran complained of a urethral discharge for three days, following new sexual contacts.  Testing was positive.  The assessment was a gonococcal infection.  Treatment was provided.  

In September 1989, the Veteran complained of a urinary tract infection, following sexual contact 7 days earlier.  He had a urethral discharge for a day.  

In August 1990, the Veteran reported that he was notified of a Gardnerella infection from sexual contact with his girlfriend and saw a civilian doctor.  He denied any symptoms.  There were no exudates.  A course of preventative medication was provided.  

The Veteran had a general examination for separation from service, in December 1990, and, again, his genitourinary system was normal, providing evidence against this claim.  

While the Veteran had a series of infections during service, the record shows that each was appropriately treated and resolved.  It is significant that each time the Veteran had an infection, no residuals from the previous infection were noted.  There were no residuals when the Veteran was examined for release from service in December 1990.  

As a lay witness, the Veteran does not have the medical training and experience to connect one medical condition to another.  38 C.F.R. § 3.159(a).  Simply stated, while the Veteran is competent to tell us what happened during service (including problems with pain), he is not medically competent to tell us that these events caused his current problems.  For example, if the Veteran injured his leg in service, he is competent to tell us about the injury.  However, he does not have the medical qualifications to then suggest that this leg injury caused a back problem decades later.  He does not have the medical qualifications to provide such a nexus.  So, some form of competent evidence would be needed to connect current disabilities to the infections in service.  Here, there is no such competent evidence of record that connects the claimed disabilities to any disease or injury during the Veteran's active service.  

During the Veteran's December 2008 VA hospitalization, there was a diagnosis of chronic prostatitis, as well as lower urinary tract syndrome (LUTS), prostadynia, and bilateral nephrolithasis.  Clinical notes show follow-up treatment.  There is nothing that connects these problems with the Veteran's service from 1981 to 1991.  More importantly, there is nothing that indicates the December 2008 treatment was the result of sexually transmitted disease either during service or after service.  

The service treatment records and the 2008 VA medical records combine to form a preponderance of evidence showing that the recent genitourinary problems are not related to service, indicating a problem that resolved with residuals.  The fact that the problems cited above were note many years after service only provides more evidence  against this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


Peptic Ulcer Disease, Residuals of Pancreatic Cancer, and Fibromyalgia

The Veteran's claims for these disabilities were received in June 2008.  In his claim, he described current problems and treatment, but did not indicate why they would be connected to service.  In August 2008 the RO notified the Veteran of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  In particular, he was told that evidence was needed to connect the claimed disabilities to service.  No such evidence was received and the claim was denied in September 2008.  

The Board has searched the extensive record and finds nothing that would connect the claimed disabilities to service from July 1981 to February 1991.  In particular, there is nothing in the VA medical records that would connect the disabilities to service.  

Moreover, despite the request from the RO, the Veteran has not submitted anything that would indicate a connection to service.  Because there is nothing to indicate a connection to service, further development is not warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c),(d) (2012).  

The service treatment records do not show any complaints, findings or diagnoses of the claimed disabilities.  All findings relevant to these claims were normal on examination for separation from service in December 1990.  The abdomen and viscera, as well as the spine and other musculoskeletal parts were normal.  

Cancer and peptic ulcers may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no competent evidence that either was manifest to the requisite degree within the first year after the Veteran completed his active service.  In fact, the first manifestations were many years after service.  The Veteran's own statement as to why he  believes there is some short of connection between these problems and service is, at best, unclear.    

The preponderance of evidence on these claims shows that the claimed disabilities developed long after service.  There is no competent evidence of a connection to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Right and Left Hip Disorders

The Veteran contends that he has right and left hip disorders as the result of his service-connected back and foot disabilities.  Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2012).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Secondary service connection requires competent evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2012); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The report of the March 2008 VA examination states that the Veteran had no history of hip trauma.  He did report having pain for 15 to 20 years.  As the Veteran had active service from July 1981 to February 1991, his own statements suggest this problem began years after service, around 1998 (if not later).  The Veteran has provided factual evidence against this own claim.  

During the exam the Veteran stated that he was sore all the time, especially on the outside.  He placed his pain at 9/10.  He said it made it hard for him to sit, stand, or walk.  He reported being treated with injections, which did not help significantly.  He used medication for pain and muscle relaxers.  He said he used a walker to ambulate in the house.  He described problems with activities of daily living, including bathing and dressing himself.  

Examination of the lower extremities revealed normal pulses.  There was decreased sensation to light touch in a non-dermatomal distribution in the right lower extremity.  There was 4/5 strength in the muscle groups of the lower extremities, including hip abduction and adduction.  The examiner noted that the Veteran put forth poor effort and had ominous symptom magnification.  There was shaking and jumping throughout the examination, even for pressure points that did not normally cause pain.  The examiner stated that it was difficult to delineate the true pathology secondary to the Veteran's over exaggeration.  The examiner reported ranges of hip motion.  The Veteran was tender to palpation superior to the greater trochanter but not over the greater trochanter itself.  X-rays of the pelvis showed no fracture, dislocation or boney destructive lesion.  Joint space was well maintained in both hips.  There were mild degenerative changes and osteophytes present on the acetabular side.  The assessment was mild hip degenerative joint disease, bilaterally.  

The examiner provided a detailed opinion.   It was noted that the Veteran presented in a wheelchair indicating severe disability.  However, the examiner noted that the Veteran did not have atrophy of his muscles and there was an element of symptom magnification.  The arthritis the Veteran had in his hips was mild in nature.  The examiner explained that disabilities of the hips were known to cause back disorders, but not the other way around.  The examiner also noted that the service-connected pes planus was mild.  The Veteran had mild flat foot pathology.  There was no known etiology or relationship between prolonged pes planus and hip osteoarthritis.  As a result, it was less likely than not that the Veteran's right and left hip arthritis was secondary to his service-connected back condition and service-connected pes planus, providing highly probative evidence against this claim, outweighing the Veteran's lay statements.   

The Board has considered all bases for service connection.  It is not contended, nor does the evidence show, that the Veteran had a relevant hip injury in service.  It is not contended, nor does the evidence show, that the Veteran's hip arthritis was present during his active service.  On the December 1990 examination for separation from service, the Veteran's lower extremities were normal.  

Arthritis may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no competent evidence that arthritis in either hip was manifest to the requisite degree within the first year after the Veteran completed his active service.  In fact, the first manifestations were many years after service.  

The Veteran contends that his service-connected foot and back disabilities caused his hip arthritis.  That is his claim.  As a lay witness, he does not have the medical training and experience to provide competent evidence of a connection.  See 38 C.F.R. § 3.159(a) (2012).  The Board has reviewed the file and finds no competent evidence to connect the hip arthritis to the Veteran's active service or to any of his service-connected disabilities.  The March 2008 VA examination provides the only competent medical evidence on point.  That examination report concluded with an opinion that was well explained, noting several factors against a connection.  The March 2008 examination report combines with the service treatment records and other medical records in the file to form a preponderance of evidence against the claim, outweighing the Veteran's contentions.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

PTSD

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  These revised regulations are applicable to the Veteran's claim.

However, it is important to note that the Veteran is already service connected for depression associated with his military service (based on his stressors in military service) at the 100% rate from July 15, 2004.  It is also important for the Veteran to understand that he is service connected for his acquired psychiatric disability, whether it is called "depression" or "PTSD", in total, based on all psychiatric problems associated with service.  There is no indication in the record that the RO is attempting to distinguish between the Veteran's service connected depression and PTSD.  

The General Rating Formula for Mental Disorders evaluates Depression, 38 C.F.R. § 4.130, DC 9434 and PTSD, 38 C.F.R. § 4.130, DC 9411, identically.  38 C.F.R. § 4.130 provides the following ratings for these psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The Veteran is currently receiving a 100 percent psychiatric disability evaluation under 38 C.F.R. § 4.130, which includes both PTSD and depression.  Whatever the psychiatric disability is called by the RO, there is no basis to award the Veteran additional compensation by "granting" service connection for a problem that is already being compensation under 38 C.F.R. § 4.130.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

In this case, even if the Board were to grant the claim, this would only result, a best, in a change in the categorization of his service connected acquired psychiatric disability from "depression" to "depression with PTSD".  As the Veteran did not file the claim of service connection for PTSD prior to July 14, 2004, the Veteran can, by regulation, receive no additional compensation for this disability under the rating criteria.  There is simply no case or controversy:  The Veteran is being compensated for all psychological problems associated with military service.  The appeal regarding this claim is dismissed.      

Whether New and Material Evidence Has Been Received to Reopen a Claim of
Entitlement to Service Connection for Arthritis

The February 2005 RO decision denied service connection for arthritis of the entire body (also claimed as pain).  

At the time of the February 2005 denial, the evidence contained the service treatment records.  The RO noted that they did not show generalized arthritis during service.  It was also noted that arthritis was not manifested within one year of discharge from service.  (Arthritis may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1112; 1137; 38 C.F.R. §§ 3.307, 3.309.)  

Further, the RO decision cited the report of a February 2005 VA orthopedic consultation.  It was noted that the Veteran had pain on the examination.  The examiner found no erythema, no swelling, and no boggy joints.  X-ray evidence of both hands, both knees, and the left foot was unremarkable.  X-rays of the right foot showed only a surgical screw and were otherwise unremarkable.  The doctor noted that there was nothing that would point to a specific diagnosis.  

The file at the time of the February 2005 denial also included VA clinical records and the report of a January 2005 VA joints examination.  None of these records indicated the presence of a generalized arthritic disability.  

The Veteran was notified of the denial in February 2005.  Later in February 2005, he submitted a detailed notice of disagreement.  The statement of the case (SOC), issued in December 2006, explained the basis for the denial of the arthritis claim.  The Veteran's substantive appeal dated in January 2007, covered many of the issues listed in the December 2006 SOC but did not appeal all the issues, including the denial of service connection for generalized arthritis.  

In January 2008, more than more year after the February 2005 rating action, the Veteran filed a claim for his "ongoing battle with arthritis to include: osteoarthritis arthritis and rheumatoid arthritis."  In a letter dated in April 2008, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The Veteran was notified that the previous unappealed decision was final.  He was told what information and evidence that was necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice letter was provided before the adjudication of his claim in September 2008.  

Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As a lay witness, the Veteran does not have the medical expertise to diagnose himself.  38 C.F.R. § 3.159(a).  A diagnosis from a competent medical professional is required.  At the time of the February 2005 denial, there was no competent medical diagnosis of a generalized arthritis for the Veteran.  Therefore, to reopen the claim a medical diagnosis of some form of generalized arthritis is required.  Moreover, to be new and material to reopen the claim, the new evidence must raise a reasonable possibility of substantiating the claim.  A diagnosis of a generalized arthritis, by itself, would not substantiate the claim.  Evidence of a connection to service is required and was missing at the time of the February 2005 denial.  Thus, evidence of a connection to service or a service-connected disability would also be required to reopen the claim.  

In this case, since February 2005, extensive VA clinical records have been received and the Veteran has been examined by VA.  However, none of the doctors and other medical professionals who examined the Veteran diagnosed a generalized arthritic disability related to service.  Similarly, none of his health care professionals have linked a generalized arthritis to service.  Those were the elements that were missing in February 2005 and they are still missing.  

Thus, as described, new and material evidence has not been presented, and the Veteran's request to reopen his previously denied claim is denied.  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Board acknowledges that this is a low threshold, but it is a threshold nonetheless, and as described the evidence that has been added since the last rating action does not reach that threshold.

It is important for the Veteran to understand that even if the Board reopened the claim, there is significant evidence against this claim, including, but not limited to, the Veteran's service treatment records which did not indicate such a problem in service.  Even if the Board reopened the claim, there is significant evidence in this case outweighing the Veteran's current contentions, providing the basis to deny this claim on the merits even if the claim were reopened.  

In any event, the Veteran's request to reopen his previously denied claim for service connection for a back disability is denied. 
 
Rating Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  The Board has considered all the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Specifically provided otherwise is that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  

The implementing regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

A specific subsection addresses increased rating claims, providing that, in general, increases are assigned an effective date of the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective date of an increase will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157, the date of VA outpatient examination will be accepted as the date of receipt of the claim, but only when such report relates to an examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such treatment.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992)(concluding that the Veteran submitted an informal claim for individual unemployability within the purview of 38 C.F.R. §§ 3.155, 3.157).  

Spine Evaluation

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  The Veteran the increased rating claim in July 2004.  Therefore, this criteria controls.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Important for this case, note (5) provides that, for VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome changes which were incorporated into the September 2003 amendments stipulate that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating is assigned when a Veteran has incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past twelve months; a 20 percent rating is assigned when a Veteran has incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months; a 40 percent rating is assigned when a Veteran has incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months; and a 60 percent rating is assigned when a Veteran has incapacitating episodes with a total duration of at least six weeks during the past twelve months.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Additionally, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The revised regulations also direct that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  

Lumbosacral Strain, Degenerative Joint Disease,
with Mild Disc Space Narrowing at L4-5

The service-connected lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5, was initially rated as 20 percent disabling from February 1991 and then assigned within a February 2005 rating action an increased rating of 30 percent disabling effective February 23, 2004 and as 40 percent disabling effective January 12, 2005.  

The rating action of February 2005 that made this award is inaccurate.  Based on the new criteria that existed at that time, the RO could award only a 20 percent or 40 percent evaluation, not a 30 percent for "(20% + 10% for objective pain)" as indicated on page five of the February 2005 rating action (which then went on to award the Veteran 40 percent evaluation from January 12, 2005).

Based on the best evidence in this case, as cited below, the Board will award a 40 percent evaluation from when the RO found that a 30 percent evaluation was warranted: February 23, 2004, within one year of the date of claim, July 2004. 

The claim for an increased rating for a low back strain was received in July 2004, with a claim for service connection for degenerative joint disease of the lumbar spine and bilateral radiculopathy.  

Review of the VA clinical records does not reveal any significant treatment for the Veteran's back within one year prior to his July 2004 claim until February 23, 2004, in which a worsening of the back problem (it can be argued) was noted in the VA treatment records, with limitations of motion and pain in the back. 

The Board notes that on January 20, 2004, the Veteran telephoned a VA medical facility in Hawaii and reported that had fallen hard on his coccyx 3 days earlier.  It was painful to sit or walk.  He reported pain radiating down both legs.  He denied urgent symptoms of back pain.  He came in later and explained that he had fallen in snow while visiting relatives in Montana and symptoms of low back pain became worse on the return flight.  The assessment was a lumbosacral strain from a fall.  The extent of symptoms was not described.  

This note shows an intercurrent injury.  It does not show any increase in the extent of the service-connected back disability.  Therefore, January 20, 2004 would not be the correct effective date for the 40 percent evaluation.  

The Veteran has reported low back pain and said he used medication for pain and inflammation.  He was seen to have increased lordosis in the lumbar spine.  Active motion showed his forward bending was 55-65 percent, side bending was 35 to 45 percent, and rotation was 25 to 35 percent.  Passive motion disclosed increased hypermobility of the lower lumbar segments L4-5 and L5-S1.  The gulteals and hamstrings were bilaterally tight.  Neurologic signs were negative.  Muscular strength of the lower trunk was very weak at 2+/5.  

The normal range of thoracolumbar spine motion is 90 degrees.  A limitation of forward bending to 55 to 65 percent would put the Veteran's back flexion somewhere between 30 and 60 degrees, for which the rating criteria provide a 20 percent rating.  The range of motion would have to be restricted to one third or 33? percent or less to meet the criteria for a higher rating.  

Subsequent VA clinical notes reflect continued complaints of back pain, without information as to limitation of motion.  An October 2004 VA clinical record reported that magnetic resonance imaging (MRI) showed degenerative disc disease without significant protrusion or stenosis at L4-5, a small left paracentral protrusion at L2-3, and osteoarthritic changes in the anterior sacroiliac joints.  

The report of the January 12, 2005, VA joints examination shows the Veteran complained of constant pain at the level of 5-10/10, going up to 10/10 every day.  Examination showed forward flexion was 5 out of 90 degrees with 10/10 pain.  Extension was 35 degrees with 10/10 pain.  Left and right lateral rotation was 4 out of 30 degrees with 10/10 pain.  Left and right lateral rotation was 4 out of 45 degrees with 10/10 pain.  The Veteran was unable to repeat motion because he said the pain was too bad.  He also said he felt fatigued.  There was no incoordination or lack of endurance.  The assessment was a lumbar strain.  

The findings on the January 2005 examination reveal limitations of motion that meet the criteria for a 40 percent evaluation.  However, they also show that the Veteran does not have the unfavorable ankylosis required for the next higher rating, 50 percent.  

The Veteran was afforded another VA joints examination in March 2008.  The Veteran reported that he continued to have back pain, which he rated at 9 out of 10.  On examination, forward flexion of the lumbar spine went from 0 to 60 degrees.  Extension went from 0 to 30 degrees, right and left lateral bending went from 0 to 30 degrees, and right and left lateral rotation went from 0 to 30 degrees.  The active and passive ranges of motion were the same.  There was no change with repetition.  There was exaggerated pain throughout the full arc of motion.  The physician commented that it was extremely difficult to examine the Veteran because of his over exaggeration and over sensitivity.  There was tenderness to palpation diffusely on the lumbar spine.  The examiner addressed the DeLuca provisions but found that he could not attempt to express any findings in terms of additional limitation of motion.  

The report of the April 2009 VA examination shows the Veteran reported sustaining a back injury in a vehicle accident.  He said his pain was on 9/10 intensity.  He reported numbness and tingling running down the back of his thigh, covering the entire right calf, as well as plantar and dorsal aspects of his foot.  He wore a lumbar corset, because a physician advised him to, not because it helped.  He had constant pain, without flare-ups.  Had also been treated with physical therapy and lumbar injections.  

The range of thoracolumbar motion was from 0 to 30 degrees flexion, 0 to 5 degrees extension, 0 to 5 degree lateral flexion, left and right, and 0 to 5 degrees rotation, left and right.  There was no paraspinal muscular spasm.  He was diffusely tender in his thoracolumbar spine.  This range of motion is consistent with the criteria for a 40 percent rating.  It does not approximate and it is not analogous to the ankylosis required for a higher evaluation.  

On neurologic examination, pain limited examination, but he had at least 4/5 hip flexion, as well as knee flexion and extension strength.  He was able to stand briefly with minimal assistance.  He had normal sensation to light touch throughout the left lower extremity.  The right lower extremity had normal slightly decreased sensation to light touch globally.  On reflex examination he had 2+ patella tendon and ankle jerk reflexes.  He had no clonus and an equivocal Babinski sign.  Straight leg raising and Lasegue's sign were negative.  The doctor did not diagnose any objective neurologic abnormalities associated with the service-connected disability, providing evidence against this claim. 

The April 2009 X-ray studies were read as showing a normal lumbar spine, providing more evidence against this claim.

The examiner reviewed the X-ray studies and concluded that the diagnosis was mild lumbar spondylosis.  In discussing the DeLuca provision, the examiner noted that the Veteran did exhibit pain behavior on examination.  It was conceivable that the pain could further limit function; however, it was not feasible to attempt to express it in terms of additional limitation of motion as it could not be determined with any degree of accuracy.  

The service-connected lumbar spine disability is currently rated as 40 percent disabling.  A higher rating would require unfavorable ankylosis.  Even if a greater limitation of motion was analogous to favorable ankylosis, it would not meet the criteria for a higher evaluation.  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 in accordance with DeLuca would not result in a higher evaluation on the facts of this case.  In the absence of unfavorable ankylosis a higher rating is not warranted.  

Sciatic neuropathy of the right lower extremity is separately rated, as discussed below.  There is no competent diagnosis of any other objective neurologic abnormalities associated with the service-connected disability.  In the absence of another associated objective neurologic disability, an additional rating for neurologic deficits is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran may feel that his service-connected lumbar spine disability disables him to such an extent that a higher rating is warranted, the objective findings of the trained medical professionals provide a more probative evaluation of the extent of the disability and whether the criteria for a higher rating, or an additional rating have been met.  In regard to the lumbar spine claim, the medical records and examination reports establish by a preponderance of evidence that the service-connected lumbar spine disability does not approximate any applicable criteria for a higher or an additional rating.  Without consideration of pain, the current evaluation from the date of claim could not be justified.   



Cervical Strain

The service-connected cervical strain was initially rated as 20 percent disabling effective in February 1991 and assigned an increased rating of 30 percent disabling effective May 3, 2004, the date of his claim on appeal.  

A claim for increased rating for bilateral pes planus with hallux valgus and for a right knee medial horn tear was received on May 3, 2004.  

The effective date criteria are set forth above.  Rating decisions that are not appealed are final until there is evidence or a claim for increase.  Thus, the 20 percent rating was final and the effective date of any increase would be the date of the reopened claim or the date of any increase in disability, if it happened within a year of the claim.  In this case, there is no evidence of a claim for increase earlier than May 3, 2004.  Also, there is no evidence that that the service-connected neck disability increased in severity during the year before the claim was received.  Review of the VA clinical records does not reveal any significant treatment for the Veteran's neck one year prior to his May 2004 claim.  Since there is no evidence of an earlier claim or an earlier increase in disability, an earlier effective date for the increase to 30 percent cannot be assigned.  

Moreover, in a letter dated in August 2004, the Veteran claimed other disabilities, and specifically included neck problems.  The higher rating, 30 percent, required a limitation of cervical spine motion to forward flexion of 15 degrees or less.  

Review of the extensive clinical records does not disclose a limitation of cervical spine motion to forward flexion of 15 degrees or less prior to May 3, 2004.  Thus, the Board must emphasize that there is simply no basis in the law or regulations for an earlier effective date for the 30 percent evaluation beyond the date of this claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. §§ 3.155, 3.157, 3.400(o).  

The report of the January 2005 VA examination shows the Veteran was wearing a neck brace.  He reported constant 5-10/10 pain with flares to 10/10 at least every day.  On examination, forward flexion of the cervical spine was 2 out of 45 degrees with 10/10 pain.  Extension was 5/45 with 10/10 pain.  Left and right lateral flexion was 4/45 with 10/10 pain.  Left and right lateral rotation was 2/80 with 10/10 pain.  The Veteran was unable to repeat motion because he said the pain was too bad and he felt fatigued.  There was no incoordination or lack of endurance.  The assessment was a cervical strain with pain.  

The report of a February 2005 VA orthopedic consultation shows that the Veteran complained that his neck and every part of his body were painful.  He used a cane and walked with a shuffling, stiff gait.  Any kind of minimal movement caused him to wince with pain.   Even light touch caused him to hurt.  It was impossible to examine him as any sort of movement or touch caused him to hurt.  The examiner did not observe any areas of erythema or swelling or boggy joints or anything that would point towards any sort of specific diagnosis.  The X-rays revealed what appeared to be a congenital fusion at C5-C6.  His neural foramina appeared to be open.  There was a slight kyphotic deformity there.  A course of aggressive physical therapy was recommended.   

On the March 2008 VA joints examination, the Veteran reported neck pain of 8 on a scale from 1 to 10.  It was located in the cervical spine and radiated into the right trapezius.  He had been wearing a cervical collar for 10 years.  The range of motion of the cervical spine was from 0 to 20 degrees of forward flexion, and 0 to 30 degrees of extension.  He would not rotate his head more than 20 degrees left or right.  The doctor examined the sternocleidomastoid, which was the main muscle for neck rotation and it did not appear to be moving or firing when he was asked to rotate.  The Veteran shook when he was trying to rotate his neck.  That was not a normal observed picture in patients with similar pathology.  He was easily tender to palpation in the neck and trapezius region.  There was no crepitus or instability.  The active and passive ranges of motion were the same.  There was no change with repetition.  There was obvious pain and exaggeration with motion.  

The report of the April 2009 VA examination shows the Veteran had several vehicle injuries in service.  He  complained of having neck pain since the 1980's.  He assessed his pain at 9/10 intensity.  He complained of radiation into the right shoulder.  And stated that he was being evaluated for a tumor causing a pinched nerve.  He described numbness and tingling into his right shoulder, arm, forearm, and hand.  A neck brace helped moderately.  Had constant pain without flare-ups, although anything could make it worse.  He had been treated with physical therapy and injections.  

Examination of the cervical spine revealed diffuse tenderness to the paraspinal musculature.  The active range of motion was from 0 to 5 degrees flexion, 0 to 5 degrees extension, 0 to 10 degrees rotation left and right, and 0 to 5 degrees lateral bending to the left and right.  

Neurological examination revealed 5/5 strength in the left upper extremity.  The right upper extremity had at least 3/5 shoulder flexion, abduction, elbow flexion and extension, grip, wrist flexion and extension and finger abduction.  There was normal sensation to light touch throughout the left upper extremity.  There was subjectively decreased sensation to light touch over his shoulder, lateral arm, lateral forearm, and throughout his hand.  Reflex examination at the biceps, triceps, and brachioradialis was 2+ on the left and 1+ on the right.  

The April 2009 X-ray studies were read as showing normal alignment from C1 through T1.  There was partial fusion of the anterior portion of the C5 and C6 vertebral bodies.  There were minor degenerative osteophytes ventrally at the inferior aspect of the C5 vertebral body and minimally at the inferior C4 vertebra.  No other abnormality was seen.  

The examiner reviewed the X-ray studies and entered a diagnosis of cervical spondylosis with peripheral nerve sheet tumor.  He also diagnosed right shoulder pain secondary to peripheral nerve sheet tumor.  There was also right hand pain and the examiner commented that this might be partially due to the right cervical peripheral nerve sheet tumor but that did not explain the full extent of the symptoms and no other clear etiology was given.  

In discussing the DeLuca provisions, the examiner noted that the Veteran did exhibit pain behavior on examination.  It was conceivable that the pain could further limit function; however, it was not feasible to attempt to express it in terms of additional limitation of motion as it could not be determined with any degree of accuracy.  

The service-connected cervical spine disability is currently rated as 30 percent disabling.  A higher rating would require unfavorable ankylosis.  Even if a greater limitation of motion was analogous to favorable ankylosis, it would not meet the criteria for a higher evaluation.  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 in accordance with DeLuca would not result in a higher evaluation on the facts of this case.  In the absence of unfavorable ankylosis a higher rating is not warranted.  

Further, there is no competent diagnosis of any objective neurologic abnormalities associated with the service-connected disability.  In the absence of an associate objective neurologic disability an additional rating for neurologic deficits is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran may feel that his service-connected cervical spine disability disables him to such an extent that a higher rating is warranted, the objective findings of the trained medical professionals provide a more probative evaluation of the extent of the disability and whether the criteria for a higher rating, or an additional rating have been met.  In regard to the cervical spine claim, the medical records and examination reports establish by a preponderance of evidence that the service-connected cervical spine disability does not approximate any applicable criteria for a higher or an additional rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected cervical spine disability has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 30 percent rating.  There is no competent evidence that the criteria for a 30 percent rating were met before the claim for increase was receive on May 3, 2004.  Even the Veteran's lay statements would not support such a finding.   

Sciatic Radiculopathy of the Right Leg

The sciatic radiculopathy of the right leg is currently rated as 10 percent disabling for a mild disability.  

Complete paralysis of the sciatic nerve will be rated as 80 percent disabling where the foot dangles and drops, no active motion of the muscle below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve will e rated as 60 percent disabling where severe, with marked muscular atrophy; as 40 percent disabling where moderately severe; as 20 percent disabling where moderate; and as 10 percent disabling where mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Neuritis and Neuralgia will be rated on the same basis.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2012).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on a scale provided for injury to the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012).  

Review of the record shows the Veteran has been complaining of pain down his lower extremity since his August 2004 claim.  

A VA neurology consultation, dated in August 2004, notes the right leg to be slightly atrophic compared to the left.  Deep tendon reflexes were 2+ at the knee and 1+ at the ankle.  There was no clonus in the lower extremity.   Motor strength was 4/5 throughout.  Sensation was intact.  Straight leg raising was positive bilaterally.  Supine, the Veteran had pain and paresthesia at 20 degrees flexion.  Sitting, he had pain and paresthesia at 30 degrees flexion.  Assessment was lumbar nerve root impingement, sciatica with intermittent sciatica.  

The report of the April 2009 VA examination shows the Veteran reported sustaining a back injury in a vehicle accident.  He said his pain was on 9/10 intensity.  He reported numbness and tingling running down the back of his thigh, covering the entire right calf, as well as plantar and dorsal aspects of his foot.  He had constant pain, without flare-ups.  

On neurologic examination, pain limited examination, but the Veteran had at least 4/5 hip flexion, as well as knee flexion and extension strength.  He was able to stand briefly with minimal assistance.  He had normal sensation to light touch throughout the left lower extremity.  The right lower extremity had normal slightly decreased sensation to light touch globally.  On reflex examination he had 2+ patella tendon and ankle jerk reflexes.  He had no clonus and an equivocal Babinski sign.  Straight leg raising and Lasegue's sign were negative.  The doctor did not diagnose any objective neurologic abnormalities associated with the service-connected disability, providing evidence against this claim.  

The current 10 percent rating for a mild disability is appropriate for a disability that is primarily manifested by subjective complaints.  A moderate disability would be expected to produce some objective findings consistent with a moderate disability.  In this case, the Veteran had some decrease to 4/5 hip and knee strength and the right lower extremity had normal slightly decreased sensation to light touch globally.  Otherwise, objective findings were well within normal limits.  Deep tendon reflexes were normal at 2+ at the knees and ankles.  There was no clonus. The Babinski sign was equivocal and the straight leg raising, and Lasegue's sign were negative.  These findings present a disability picture that is most consistent with a mild disability and does not approximate the more extensive objective findings associated with a moderate level of disability.  

While the Veteran may feel that his service-connected sciatic radiculopathy disables him to such an extent that a higher rating is warranted, the objective findings of the trained medical professionals provide a more probative evaluation of the extent of the disability and whether the criteria for a higher rating, or an additional rating have been met.  In regard to the sciatic radiculopathy, the medical records and examination reports establish by a preponderance of evidence that the disability does not approximate any applicable criteria for a higher rating.  

The Board has considered the issues raised by the Court in Hart and whether staged ratings should be assigned.  We conclude that the service-connected sciatic radiculopathy has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.

Right Trapezius Strain

The service-connected right trapezius strain is currently rated as 10 percent disabling.  The various rating criteria for the shoulder have been considered.  The file does not contain any competent evidence of ankylosis ratable under diagnostic code 5200.  The April 2009 VA X-ray studies confirmed that there was no ankylosis.  Moreover, there is no limitation of motion analogous to ankylosis.  38 C.F.R. § 4.20.  Also, the record, including X-ray studies, does not show any impairment of the humerus ratable under diagnostic code 5202 or impairment of the clavicle or scapula ratable under diagnostic code 5203.  

For the major or non-dominant arm, a disability of the shoulder with limitation of motion of the arm to shoulder level will be rated as 20 percent disabling.  

Limitation of motion of the arm to midway between side and shoulder level will be rated as 30 percent disabling.  

Limitation of motion of the arm to 25° from the side will be rated as 40 percent disabling.  38 C.F.R. Part 4, Code 5201.

The Veteran was seen at the VA orthopedic surgery clinic in October 2008.  He complained of bilateral shoulder pain.  A cortisone injection to the right shoulder, in July 2008 had provided relief only for a short period of time.  A review of imaging studies disclosed right supraspinatus atrophy, hypertrophic changes in the acromioclavicular joint, impingement of the supraspinatus tendon and abnormality consistent with tendonopathy.  There was a small subchondral cyst in the right humeral head.  

On physical examination, mild right shoulder atrophy was noted.  There was tenderness to palpation on the anterior, lateral and posterior aspects.  The active/passive range of motion was flexion from 0 to 85 degrees, abduction from 0 to 85 degrees, internal rotation to the lateral hip, and external rotation from 0 to 20 degrees with moderate difficulty.  Minimal crepitus or grinding was noted.  There was a negative arm drop test.  Neer's, Hawkin's, apprehension, and cross arm tests were positive.  Muscle strength was 4/5.  Radial pulses were 2+.  There was a mild decrease in sensation.  The impression was right shoulder pain, degenerative joint disease, impingement, tendinitis, providing evidence, overall, against this claim.   

VA clinical notes for January 2009 summarized the results of physical therapy.  For a range of 180 degrees, right shoulder flexion went to 70 degrees in July 2008, 70 degrees in September 2008 and 120 degrees in January 2009.  Right shoulder abduction went to 72 degrees in July 2008, 69 degrees in September 2008 and 78 degrees in January 2009, providing more evidence against this claim.

The report of the April 2009 VA joints examination shows the Veteran gave a history of accidents and injuries in service.  He reported the intensity of his shoulder pain was 9/10.  He reported daily flare-ups whenever he lay on his right side or with any motion.  He had been treated with physical therapy, injections and multiple medications.  Examination of the right shoulder showed active motion flexion to 30 degrees, abduction to 30 degrees, internal rotation to 45 degrees, and external rotation to 30 degrees.  He appeared to be struggling with the active range of motion.  Passive range of motion went to 90 degrees before it was stopped by pain.  Abduction was limited to 120 degrees when stopped by pain.  Passive internal rotation was 75 degrees and external rotation was 90 degrees.  Repetition produced no loss of the range of motion or increased pain and there may have actually been a slight increase in the range of motion.  X-rays studies were reviewed.  The diagnosis was right shoulder pain, likely secondary to peripheral nerve sheet tumor.  

VA clinical notes for October 2009 show the Veteran's right shoulder was examined.  Mild atrophy was noted.  There was no swelling or palpable effusion.  There was no bone abnormality or asymmetry.  Skin color and temperature were normal.  There was tenderness to palpation at the acromioclavicular joint and anteriolateral aspect.  The active/passive range of motion was flexion from 0 to 85 degrees; abduction from 0 to 85 degrees; internal rotation went to the lateral hip; and external rotation went from 0 to 35 degrees with verbalized difficulty.  There was no crepitus or grinding.  The arm drop test was negative.  Positive impingement was noted.  Motor strength was 4/5.  Radial pulses were 2+.  Neurovascular and sensory findings were intact.  The shoulder was injected.  The Veteran tolerated the procedure well and verbalized immediate relief.  

The joint responded well to injection, but such injections only provided temporary relief.  Consequently, the pre-injection finding of a limitation to 85 degrees represents the most accurate assessment of the extent of the disability.  The limitation of shoulder motion to 85 degrees on forward flexion and side wards abduction meets the limitation to shoulder level, for which the rating code provides a 20 percent rating.  It does not approximate the limitation to midway between side and shoulder (45 degrees) required for the next higher, 30 percent rating.  

In this regard, the Board notes the limitations of active motion noted in April 2009.  However, those findings were not consistent with limitations noted before and after that examination.  Therefore, the Board finds that the active range of motion noted in April 2009 does not reflect the actual limitation of right shoulder motion.  The rest of the findings provide a preponderance of evidence showing that the disability most closely approximates a limitation of motion to shoulder level warranting a rating of 20 percent and no more.  

The Board has considered the issues raised by the Court in Hart and whether staged ratings should be assigned.  We conclude that the right trapezius strain has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 20 percent rating.  

Entitlement to a Disability Rating in Excess of 10 Percent for Disfiguring Scars

During the course of the Veteran's appeal, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, neither the Veteran, nor his representative, has requested such consideration.  As such, the criteria in effect at the time the Veteran's claim was received are applicable.

The Veteran's neck scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (scars to the face) are to be rated as disfigurement of the head, face, or neck (DC 7800), as scars (DCs 7801, 7802, 7803, 7804, or 7805), or as impairment of function.

Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  

For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips).

Alternatively, 10 percent ratings may be assigned for a scar that is superficial (not associated with underlying soft tissue damage) and unstable (for any reason, there is frequent loss of covering of skin over the scar); or is superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

The rating criteria also direct that scars may be rated based on limitation of function of an affected part.

On the January 2005 VA joints examination, the Veteran's facial scars were described.  On his left cheek was a 4 by 1 centimeter scar which was slightly hyperpigmented and shiny, moderately deforming.  On his left chin there was a 2 centimeter well healed slightly hyperpigmented scar that was hard to see because of scar growth.  It was only minimally deforming.  On the top of his left scalp was a 4 by 1 centimeter well healed scar.  All scars had a slightly diminished sensation to light touch, but heavy touch was intact.  The assessment was scars on the face ranging from minimal to only moderately deforming, the worse being on the left cheek.  Pictures were taken and reviewed by the undersigned.  

The report of the April 2009 VA examination of the Veteran's scars reflects multiple accidents and injuries.  The Veteran reported having stitches to his head, face, and chin.  The scars were pretty much asymptomatic.  The scar on the left side of the face occasionally puffed up.  He did not require pain medication of repeated surgeries.  Physical examination showed scar #1 was barely visible on the vertex.  It was linear, measuring 2 centimeters in length and 0.5 centimeters in maximum breadth.  It was almost the same color as the skin.  It was non-tender and non-adherent to underlying tissue.  It was not irregular.  Texture of the skin was normal.  The scar was stable.  There was no elevation or depression of the surface.  The scar was superficial.  There was no inflammation, edema, or keloid formation.  There was no distortion or asymmetry of the scalp area because of the scar.  There was no induration or inflexibility of the skin in the scar area.  There was no limitation of function caused by the scar.  

Scar #2 on the left side of the face in the maxillary area was almost triangular in shape, measuring about 3 centimeters in length and 2 centimeters at its maximum width.  It was non-tender and non-adherent to underlying tissue.  The texture of the skin was slightly irregular throughout the scar.  The scar was stable.  There was no elevation or depression of the surface.  The scar was superficial.  There was no inflammation or edema, but there was mild keloid formation.  The scar was very dark compared to the skin and was hyperpigmented.  It did not cause gross distortion or asymmetry.  It was just a hyperpigmented scar that was immediately noticeable when you looked at his face.  There was no area of induration or inflexibility of the skin in the scar area.  There was no limitation of function caused by the scar.  

Scar #3 was a barely noticeable scar extending from the center of the chin leftwards, in the beard area.  It measured 3.5 centimeters in length.  It was non-tender and non-adherent to underlying tissue.  Texture of the skin was normal.  The scar was stable.  There was no elevation or depression of the surface.  The scar was superficial.  There was no inflammation, edema, or keloid formation.  There was no gross distortion or asymmetry.  There was no area of induration or inflexibility of the skin in the scar area.  There was no limitation of function caused by the scar.  

Scar #4 was a tiny scar measuring 0.5 centimeters in length and linear, on the right eyelid.  It was non-tender and non-adherent to underlying tissue.  The texture of the skin was normal.  The scar was stable.  There was no elevation or depression of the surface.  The scar was superficial.  There was no inflammation, edema, or keloid formation.  There was mild hyperpigmentation.  There was no area of induration or inflexibility of the skin in the area of the scar.  There was no distortion or asymmetry.  There was no limitation of function caused by the scar.  

The April 2009 examination of the Veteran's scars concluded with the impression that the only disfiguring scar was the one on the left side of the face in the maxillary area.  It was hyperpigmented.  The Veteran reported that it occasionally puffed up.  It was otherwise asymptomatic.  The other scars were barely noticeable.  

Comparing the description in the medical report with the rating criteria, we find that the scars do not individually or together exhibit the characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118.  Specifically, there is no scar 5 or more inches (13 or more cm.) in length or at least one-quarter inch (0.6 cm.) wide at widest part.  None of the scars are elevated or depressed on palpation.  None of the scars are adherent to underlying tissue.  Scar #2 is hyperpigmented but measures 3 by 2 centimeters or 6 square centimeters, which does not meet the requirement for an area of 39 square centimeters being hypo-or hyper-pigmented.  Even with the addition of scar #4 the hyperpigmented area does not exceed six square inches (39 sq. cm.).  Again, scar #2 has a irregular texture, but it is not an area exceeding six square inches (39 sq. cm.).  There is no evidence of underlying soft tissue missing.  The skin is not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Thus, there is no basis for a higher rating.  

The Board has reviewed the other criteria of 38 C.F.R. § 4.118 and finds no evidence that would meet any applicable criteria for a higher rating.  While the Veteran's claims have been considered, the objective findings of the trained medical professionals are significantly more probative in determining the extent of the disability.  In this case, the medical evidence forms the preponderance of evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Hart and whether staged ratings should be assigned.  We conclude that the Veteran's scars are stable and have not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a rating in excess of 10 percent.  

Entitlement to a disability rating in excess of 10 percent for a tear of the horn of the right medial meniscus

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  That is, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See, too, Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that consideration of 38 C.F.R. 4.59 is not limited to situations when the Veteran has arthritis).

But the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court also has clarified that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

DC 5260 provides for the evaluation of limitation of flexion of the knee and leg.  A 0 percent rating is warranted when knee and leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted when it is limited to 15 degrees.

DC 5261 provides for the evaluation of limitation of extension of the knee and leg.  A 0 percent rating is warranted when knee and leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.

38 C.F.R. § 4.71, Plate II, shows that normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Other VA General Counsel Opinions, VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998), provide guidance on when separate ratings for knee disability may be assigned under the arthritis and limitation-of-motion codes (DCs 5003, 5010, 5260 and 5261) in addition to ratings under DC 5257 for subluxation/instability or under DCs 5258 and 5259 for cartilage impairment.  Essentially, these opinions indicate separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  

This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

DC 5257 concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe."  These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

In considering the potential applicability of other diagnostic codes under which the Veteran's disabilities may be separately rated, DC 5262 (the DC cited by the RO in the rating action) concerns impairment of the tibia and fibula.  

Under this DC, a 10 percent rating is warranted for malunion of the tibia with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia with marked knee or ankle disability.  And a 40 percent rating is warranted for nonunion of the tibia, with loose motion, requiring brace.

DCs 5258-5259 concern injury to cartilage of the knee.  Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  This particular Veteran does not have semilunar cartilage issues, however.

The claim for an increase rating for the right knee was received in April 2004.  The Veteran's representative reported that he had to wear a knee brace to ambulate.  Review of the VA clinical notes for the year before the claim was received does not reveal any right knee symptomatology.  

The Veteran came to the January 2005 VA examination with a cane and bilateral knee braces.  He said the pain in his right knee was constant at 6-10/10 with flares to 10/10 at least every day.  Right knee flexion was 10/140 with 10/10 pain.  Extension was 0 to -10 degrees with pain 10/10.   He was unable to do a squat.  According to him, the pain would hurt him too much, so he did not even attempt it.  There was no obvious medial collateral ligament laxity.  Tests for instability were negative.  There was no weakness, incoordination, or lack of endurance in the right knee.  The diagnosis was pain in the right knee with history of medial horn tear.  

The report of an February 2005 VA orthopedic consultation shows that the Veteran complained that every part of his body was painful.  He used a cane and walked with a shuffling, stiff gait.  Any kind of minimal movement caused him to wince with pain.   Even light touch caused him to hurt.  It was impossible to examine him as any sort of movement or touch caused him to hurt.  The examiner did not observe any areas of erythema or swelling or boggy joints or anything that would point towards any sort of specific diagnosis.  The knee X-ray was basically unremarkable.  A course of aggressive physical therapy was recommended.   

The limitations of motion demonstrated in January 2005 and February 2005 appear, in the doctor's opinion to warrant an aggressive course of physical therapy.  That is to say moving the Veteran's body joints, including his knees.  Thus, the limitations reported in January 2005 merely reflect the need for treatment and do not reflect the actual extent of his disability.  Subsequent examiners were also clear that the Veteran was restricting his joint motion in ways that did not reflect the true extent of his disability.  Such reports only provide evidence against this claim.    

The report of the March 2008 VA joints examination shows the Veteran complained of pain at the 9/10 level around the medial aspect of his knee and patellofemoral joint.  It was not necessarily related to activity.  He gave a history of swelling, popping, and catching.  There was no history of locking.  He had no other flare-ups.  On examination, there was 4/5 strength on flexion and extension of the knee.  The examiner noted that the Veteran put forth poor effort and had ominous symptom magnification.  It was hard to delineate true pathology secondary to over exaggeration.  The range of right knee motion, active and passive, was from 0 to 100 degrees.  There was no change with repetition.  There was no obvious pain.  The knee was stable to varus and valgus stress.  Testing for subluxation and instability was negative.   He was tender to palpation mildly in the patellofemoral joint.  He had two well healed arthroscopy portals that were 5 millimeters in length.  The assessment was residuals of partial meniscectomy, right knee.   

On the April 2009 VA joints examination, the claims folder was reviewed.  The right knee had an active range of motion from 0 to 30 degrees flexion, although he was seated with his knees at approximately 80 degrees of flexion.  With distraction when he was in a seated position, he was able to get to at least 90 degrees flexion.  Passively, the examiner was able to range the Veteran from 0 to 105 degrees before pain limited him.  There was no loss of motion or increase in pain when the range of motion was repeated 4 times.  He had no knee effusion.  McMurray's test, anterior and posterior drawer tests, and Lachman's tests showed no instability.  The knee was stable to varus and valgus stress, although pain was present.  X-ray studies of the right knee showed no fractures, dislocations or degenerative joint disease.  The assessment was right knee pain.  

The examiner commented that the examination was inconsistent and no objective findings correlated with the Veteran's knee pain, providing only more evidence against this claim.

A VA clinical note of May 2009 reflects a follow-up orthopedic surgery consultation.  The Veteran stated that his right knee was doing good.  He was doing therapy classes as well as using Tylenol, capsaicin cream, and analgesic balm.  March 2009 X-rays were noted to show minimal narrowing of the medial joint space similar to March 2008.  No other bone or soft tissue abnormality was identified.  The impression was degenerative changes predominantly involving the medial joint compartment.  On examination, there was no swelling or palpable effusion.  Alignment was normal, as was skin color and temperature.  Quadriceps atrophy was noted.  There was tenderness to palpation at the patella.  There was no ligament laxity with varus or valgus stress.  There was a limited range of motion due to pain.  Mild patellofemoral crepitus and grinding were noted with flexion and extension.  There was no locking.  The Veteran verbalized medial and lateral joint line tenderness.  McMurray's sign was negative.  Anterior and posterior drawer signs were negative.  Motor strength was 5/5 on flexion and extension.  The impression was right knee pain and osteoarthritis.

The results of this examination, overall, only provide more evidence against this claim.  

While the Board has considered, in great detail, the Veteran's complaints of pain, providing the basis to grant several of his claims above, the objective medical evidence cited above provides particularly negative evidence against a higher evaluation, notwithstanding the Veteran's complaints of severe pain.  The examination of April 2009, as a whole, provided particular negative and highly probative evidence against the Veteran's contentions regarding a higher evaluation for this disability, outweighing his statements.  In this regard, the Board has fully reviewed not only the examination reports but the treatment records, which appear, overall, to support the findings of the April 2009 examiner. 

The Veteran's pain does support the current 10 percent evaluation.  38 C.F.R. § 4.59 (2012).  However, it does not indicate that more than the minimal compensable rating is warranted.  He feels that his service-connected right knee disability warrants a higher rating.  However, the objective findings of the medical professionals who have examined him provide a more credible picture as to the extent of his disability.  In this case, there is no objective evidence that the Veteran's right knee meets any applicable criteria for a rating in excess of the current 10 percent evaluation.  The medical examination reports and records show that there is no ankylosis, recurrent subluxation or instability, cartilage dislocation, limitation of flexion to more than 45 degrees, limitation of extension, or nonunion or malunion of the tibia or fibula.  The medical findings provide the preponderance of evidence on this issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Again, the Board has considered the issues raised by the Court in Hart and whether staged ratings should be assigned.  We conclude that the Veteran's right knee disability has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a rating in excess of 10 percent or for an additional disability evaluation.  

Bilateral Pes Planus with Hallux Valgus

Bilateral flatfoot that is mild with symptoms relieved by a built-up shoe or arch support warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating requires moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet.  Severe bilateral flatfoot warrants a 30 percent rating where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  Pronounced, bilateral flatfoot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent rating; pronounced bilateral flat foot is rated 50 percent.  Id.  

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if severe, equivalent to amputation of the great toe, or operated on with resection of the metatarsal head.  The 10 percent rating is the only and highest evaluation provided under Diagnostic Code 5280.  38 C.F.R. § 4.71a (2012).  If those criteria were not met, a noncompensable rating would be assigned.  38 C.F.R. § 4.31 (2012).  The record shows that the Veteran had foot surgery in July 2004.  However, the residuals are not equivalent to amputation of the great toe.  Neither was the metatarsal head resected.  Consequently, a compensable rating cannot be assigned under these criteria 

The claim for an increase rating for the bilateral pes planus with hallux valgus was received in April 2004.  The Veteran's representative reported that he had to wear orthopedic shoes to ambulate.  Review of the VA clinical notes for the year before the claim was received does not reveal any foot symptomatology.  The use of orthopedic shoes to relieve symptoms is consistent with a mild disability, for which the rating schedule specifies a noncompensable rating, providing only negative factual evidence against this claim.

On the January 2005 VA joints examination, the Veteran complained that he was bothered by foot pain every day.  The examiner noted that X-rays disclosed mild degenerative joint disease in the first metatarsophalangeal joint and a bone screw present in the right talus.  Objectively, the Veteran was seen to have bilateral pes planus and hallux valgus.  He was able to move all toes freely.  On the left ankle, dorsiflexion was 10/20 degrees.  Plantar flexion was 5/45 degrees with 10/10 pain.  There was no varus or valgus angulation.  The assessment was pes planus with hallux valgus bilaterally.  

On the February 2008 VA joints examination, the Veteran gave a history of hallux valgus corrective surgery in 2004.  He had also worn prosthetics and orthotics.  He was noted to be  wearing orthotic shoes.  He said he had them for 2 months and they did not help.  He reported pain of 9 to 10 on a scale from 1 to 10, with weight bearing activities.  He used a walker to ambulate around the house.  He had problems with activities of daily living, to include bathing and dressing himself.  

Examination of the left foot and ankle revealed 20 degrees dorsiflexion and 40 degrees plantar flexion.  The active and passive ranges of motion were the same.  There was no change with repetition.  There was obvious pain exaggeration with motion.  He had a negative talar tilt and negative anterior drawer sign.  The axis of the Achilles tendon was in line with the axis of the tibia.  The examiner concluded that the Veteran had a flexible flat foot deformity which was mild and correctable past the midline.  

Examination of the right foot showed no pain on manipulation.  An extremely mild hallux valgus deformity was present.  The metatarsal phalangeal joint had 65 degrees dorsiflexion and 30 degrees plantar flexion.  The active and passive ranges of motion were the same and there was no change with repetition.  There was no pain on motion.  The hallux valgus deformity was correctable to the midline.  

The March 2008 VA examination concluded with diagnoses of bilateral pes planus and hallux valgus, mild, bilateral first metarsal phalangeal joint, providing evidence against this claim.  

Review of the VA clinical records complied since the March 2008 examination does not show any significant change in the service-connected foot disorders.  

The findings above are significantly more probative than the Veteran's complaints in determining whether the criteria for a compensable evaluation have been met.  In this case, the examiners have expressed the opinion that the disability is mild and correctable with a built-up shoe or arch support.  That opinion is supported by the examination findings.  There was no evidence of a moderate flatfoot with the weight-bearing line being over or medial to the great toe.  The tendo Achilles was properly aligned and not bowed.  Objectively, there was no pain on manipulation of the feet.  Moreover, there was no objective evidence of marked deformity, indication of swelling, characteristic callosities, pronation, extreme tenderness of the plantar surfaces of the feet, inward displacement, or spasm of the tendo Achilles.  While the Board has considered the Veteran's description of his symptoms, the objective findings of the trained medical professionals provides the preponderance of evidence on this issue.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Again, the Board has considered the issues raised by the Court in Hart and whether staged ratings should be assigned.  We conclude that the Veteran's service-connected foot disabilities have been stable and have not significantly changed.  Uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2012) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2012).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

In this regard, it is important to note that the Veteran has already been found to be unemployed due to his service connected problems.  The fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical in these circumstances.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is totally disabled on a schedular basis.  So, the record here does not raise a TDIU claim.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In November 2004, a RO sent the Veteran VCAA notice regarding his service connected compensation claims including pes planus with bilateral hallux valgus, right knee medial horn tear, lumbosacral strain, disfiguring scars of the face, cervical strain, right hip arthritis, arthritis throughout his body, bilateral hip injury, and PTSD.  Notice pertaining to the right trapezius was provided in December 2004.  These notices provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in February 2005.  These letters did not provide notice regarding potential ratings and effective dates.  However, the Veteran was not prejudiced as he was provided notice of his appellate rights with notice of the February 2005 RO decision and is seen to have actual knowledge as he did appeal both ratings and effective dates with which he disagreed.  

For issues including the ratings and effective dates of the service-connected cervical and lumbar spine disabilities, the right trapezius strain, the tear of the horn of the medial meniscus, disfiguring scars, sciatic radiculopathy of the right leg, bilateral pes planus with hallux valgus, and for service connection for the entire body, right and left hip disabilities, and PTSD, an updated notice that fully complied with the requirements of the VCAA was sent to the claimant in August 2006.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a statement of the case issued in December 2006.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a letter dated in August 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service connection for pancreatic cancer, fibromyalgia, peptic ulcer, and prostatitis, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice letter was provided before the adjudication of those claims in September 2008.  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

Regarding the service connection claims that did not receive a VA medical opinion, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement (as in this case) suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In some of the Veteran's claims the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted in those cases.  

The Board also finds that, for the issues decided herein, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records, including extensive VA treatment records, have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has withdrawn his request for a hearing.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for chronic prostatitis is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for residuals of pancreatic cancer is denied.  

Service connection for fibromyalgia is denied.  

Service connection for erectile dysfunction is denied.  

Service connection bilateral hip disability is denied.  

The appeal for service connection for PTSD is dismissed.  

In as much as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for generalized arthritis is denied.  

A disability rating of 40 percent for lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5, is granted effective February 23, 2004.

A disability rating in excess of 40 percent for lumbosacral strain, degenerative joint disease, with mild disc space narrowing at L4-5, is denied.  

A disability rating in excess of 30 percent for a cervical strain is denied.  

An effective date earlier than May 3, 2004 for a 30 percent rating for a cervical strain is denied.  

A disability rating in excess of 10 percent for sciatic radiculopathy of the right leg is denied.  

A disability rating of 20 percent, but no more, is granted for the residuals of a right trapezius strain, subject to the laws and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for disfiguring scars is denied.  

A disability rating in excess of 10 percent for a tear of the horn of the right medial meniscus is denied.  

A compensable disability rating for bilateral pes planus with hallux valgus is denied.  


REMAND

A VA medical opinion will be deemed necessary when there is competent evidence of a current disability or persistent or recurrent symptoms of disability; and, the evidence, including statements by the claimant, indicates that the disability or symptoms may be related to active service; but, there is not sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  

Nerve conduction studies were done by VA in August 2009.  In a September 2009 clinical note, a VA physician expressed the opinion that the Veteran's hand and wrist pain were most likely due to neuropathy or carpal tunnel syndrome or both.  The Veteran indicates that the symptoms are due to typing and computer use during his active service.  He is competent to report such facts.  He has suggested that he has had problems with his hands and wrist since service, which he is competent to indicate.  Unlike some of the service connection claims cited above, the Board has an alleged injury (typing), a current disability that could be caused by large amounts of typing (carpal tunnel syndrome) and an indication of a connection (the Veteran's contention of problem since typing in service).  Regarding the Veteran's ED claim, his prostatitis, and several of his other service connection claims, he has never contented that he has had these problems since service in 1991.   

Under these circumstances, a medical examination and opinion are required.   

The Veteran is currently receiving special monthly compensation under 38 U.S.C.A. § 1114(l) on account of being in need of regular aid and attendance.  He is claiming entitlement to a higher rate of special monthly compensation, at the rate provided by 38 U.S.C.A. § 1114(r), based on the need for regular aid and attendance at a higher level of care.  To qualify for that benefit, he would need additional disability.  Because the grant of service connection for additional disabilities or higher ratings could possibly qualify him for this benefit, action on this issue must be deferred pending the remand development herein.  Adjudication of this claim, at this time, would only lead to a denial of the claim.    

Accordingly, the claims for service connection for carpal tunnel syndrome in the right and left upper extremities, as well as the claim for special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care are REMANDED for the following action:

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

1.  The Veteran should be scheduled for a VA examination for carpal tunnel syndrome and/or neuropathy.  The claims folder should be made available to the examiner in conjunction with the claim.  Any tests or studies that may be needed to respond to the following inquiries should be done.  

a.  What, at least as likely as not, is the correct diagnosis for the Veteran's bilateral hand and wrist symptoms?  Please explain.  

b.  If the Veteran has a hand and/or wrist disability, is it, at least as likely as not, related to the Veteran's active service?  Particularly, is it at least as likely as not related to his typing and computer use during his active service.  Please explain.  

2.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


